DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 7,852,176; “Chang”; reference of record).
Regarding claim 1, Chang teaches an oscillator apparatus (Figure 13; see details in figures 9 and 12A) comprising:
a differential transmission line (unlabeled in figure 13, but labeled metal structures 81-82 in figure 9) forming a closed loop (see loop in figure 13);
a plurality of active core components (negative resistors -R) that are electrically connected to the differential transmission line (metal structures 81-82) and that are configured to compensate for loss in the differential transmission line (col. 8, lines 61-62);
a plurality of tuning elements (unlabeled in figure 13, but labeled metal strips 83-84 and switches 85 in figure 9) that are electrically coupled with the differential transmission line (81-82); and
a processor (col. 8, lines 4-6) configured to control each tuning element (83-85) of the plurality of tuning elements to activate or deactivate such that an effective electrical length of the differential transmission line is changed (By varying permittivity. Col. 8, lines 4-26).
As for claim 2, Chang teaches wherein: the plurality of tuning elements (83-85) are coupled to the differential transmission line (81-82) through an electric field induced by a signal traveling through the differential transmission line (81-82), and
the effective electrical length of the differential transmission line corresponds to a permittivity experienced by the electric field based on each tuning element that is activated (Col. 8, lines 4-26).
As for claim 3, Chang teaches wherein: the differential transmission line is comprised of a plurality of segments (shown as four segments in figure 13), and
each active core component (-R) is electrically connected to the differential transmission line between two of the segments (See configuration in figure 13).
Regarding claim 4, Chang teaches wherein: an output of each of the plurality of segments represents a different phase-shifted version of a signal traveling through the differential transmission line (Col. 9, lines 4-16).
As for claim 6, Chang teaches wherein: the differential transmission line comprises a pair of conductors (See pairs of conductors 81-82),
each tuning element of the plurality of tuning elements (83-85) comprises:
a pair of dielectric elements (83-84), wherein each dielectric element of the pair of dielectric elements is disposed at a distance from a respective one of the pair of conductors (81-82) of the differential transmission line; and
a switch (85) configured to electrically connect the pair of dielectric elements (81-82), and 
the processor is configured to control the switch of each tuning element to close or open in order activate or deactivate, respectively, the tuning element (col. 8, lines 4-6).
Regarding claim 7, Chang teaches wherein: each dielectric element (83-84) of each tuning element comprises a two-dimensional conductor (See structure in figure 9), and 
each of the tuning elements (83-85) is disposed substantially perpendicular (see configurations in figures 9 and 13) to and spaced apart from the differential transmission line (81-82).
Regarding claims 14-17, 19, and 20, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 1-4, 6, and 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lin et al. (US 2018/0267144; “Lin”).
Regarding claim 5, Chang teaches the oscillator apparatus of claim 3, as detailed above, but fails to teach a plurality of frequency multipliers, one of which is electrically connected to an output of each segment of the plurality of segments, wherein the plurality of frequency multipliers are configured to multiply a frequency of the output of the respective segment.
However, it is well-known to those of ordinary skill in the art to connect a frequency multiplier to the output(s) of an oscillator to adjust the frequency of the oscillator output. For example, see para. [0040] and figure 3 of Lin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add frequency multipliers to the outputs of the oscillator of Chang because such a modification would have been merely additions of well-known oscillator output circuits for adjusting the oscillator output frequencies.

Regarding claim 8, Chang teaches an oscillator apparatus (Figure 13; see details in figures 9 and 12A) comprising:
a differential transmission line (unlabeled in figure 13, but labeled metal structures 81-82 in figure 9) forming a closed loop (see loop in figure 13);
a plurality of active core components (negative resistors -R) that are electrically connected to the differential transmission line (metal structures 81-82) and that are configured to compensate for loss in the differential transmission line (col. 8, lines 61-62);
a plurality of tuning elements (unlabeled in figure 13, but labeled metal strips 83-84 and switches 85 in figure 9) that are electrically coupled with the differential transmission line (81-82); and
a processor (col. 8, lines 4-6) configured to control each tuning element (83-85) of the plurality of tuning elements to activate or deactivate such that an effective electrical length of the differential transmission line is changed (By varying permittivity. Col. 8, lines 4-26).
Chang fails to teach a plurality of frequency multipliers that are electrically connected to the differential transmission line and that are configured to extend a frequency tuning range of the oscillator apparatus.
However, it is well-known to those of ordinary skill in the art to connect a frequency multiplier to the output(s) of an oscillator to adjust the frequency of the oscillator output. For example, see para. [0040] and figure 3 of Lin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add frequency multipliers to the outputs of the oscillator of Chang because such a modification would have been merely additions of well-known oscillator output circuits for adjusting the oscillator output frequencies.
As for claim 9, Chang teaches wherein: the plurality of tuning elements (83-85) are coupled to the differential transmission line (81-82) through an electric field induced by a signal traveling through the differential transmission line (81-82), and
the effective electrical length of the differential transmission line corresponds to a permittivity experienced by the electric field based on each tuning element that is activated (Col. 8, lines 4-26).
As for claim 10, Chang modified by Lin teaches wherein: the differential transmission line is comprised of a plurality of segments (shown as four segments in figure 13),
each active core component (-R) is electrically connected to the differential transmission line between two of the segments (See configuration in figure 13), and
each frequency multiplier is electrically connected to an output of each segment of the plurality of segments (The frequency multiplier addition discussed above applies four frequency multipliers to the four outputs of Chang).
As for claim 11, Chang modified by Lin teaches wherein: each frequency multiplier has a multiplication factor (inherent property of a frequency multiplier), and
an output of each of the frequency multipliers represents a different phase-shifted version, multiplied by the multiplication factor, of a signal traveling through the differential transmission line (Col. 9, lines 4-16).
As for claim 12, Chang teaches wherein: the differential transmission line comprises a pair of conductors (See pairs of conductors 81-82),
each tuning element of the plurality of tuning elements (83-85) comprises:
a pair of dielectric elements (83-84), wherein each dielectric element of the pair of dielectric elements is disposed at a distance from a respective one of the pair of conductors (81-82) of the differential transmission line; and
a switch (85) configured to electrically connect the pair of dielectric elements (81-82), and 
the processor is configured to control the switch of each tuning element to close or open in order activate or deactivate, respectively, the tuning element (col. 8, lines 4-6).
Regarding claim 13, Chang teaches wherein: each dielectric element (83-84) of each tuning element comprises a two-dimensional conductor (See structure in figure 9), and 
each of the tuning elements (83-85) is disposed substantially perpendicular (see configurations in figures 9 and 13) to and spaced apart from the differential transmission line (81-82).
Regarding claim 18, the method as recited in the claim is inherently present in the structure discussed above in the rejection of claim 5.

Conclusion
The prior art made of record and not relied upon teach oscillators, comprising: transmission lines, active elements, tuning elements and processors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        September 8, 2022